STATE OF MICHIGAN

                             COURT OF APPEALS


In re Parole of ARTHUR JOHN STEPHENS.


SAGINAW COUNTY PROSECUTOR,                                         UNPUBLISHED
                                                                   May 22, 2018
              Appellee,

v                                                                  No. 340097
                                                                   Saginaw Circuit Court
ARTHUR JOHN STEPHENS,                                              LC No. 16-031575-AP

              Other Party,
and

PAROLE BOARD,

              Appellant.


Before: MURRAY, C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        The Michigan Parole Board (“the Board”) appeals by delayed leave granted1 the circuit
court’s order reversing the Board’s decision to grant prisoner Arthur John Stephens parole. We
reverse and remand for reinstatement of the Board’s order granting parole.

                                           I. FACTS

       From 1991 to 1992, Stephens repeatedly molested his niece when she was eight or nine
years old. In 2005, Stephens engaged in similar sexual misconduct with his great-niece (his first
victim’s daughter). Stephens was charged with three counts of first-degree criminal sexual
conduct. Stephens pleaded no contest to two counts of third-degree criminal sexual conduct,
MCL 750.520d(1)(d), and was sentenced, on July 24, 2006, to 10 to 15 years’ imprisonment.




1
 In re Parole of Stephens, unpublished order of the Court of Appeals, entered October 23, 2017
(Docket No. 340097).


                                               -1-
        On November 1, 2016, the Board granted Stephens parole. The prosecution appealed the
decision to the Saginaw Circuit Court, which held that the Board abused its discretion in granting
Stephens parole because Stephens demonstrated a “lack of empathy, insight, acknowledgement,
or remorse for his crime,” habitually placed himself in the role of the victim, and voluntarily
terminated his participation in a prison sex offender therapy program. The circuit court stated
that these attributes strongly supported the conclusion that the Board “did not have reasonable
assurance that [Stephens] ‘will not become a menace to society or to the public safety.’ ” The
circuit court, citing In re Parole of Haeger, 294 Mich. App. 549, 552; 813 NW2d 313 (2011), and
In re Parole of Elias, 294 Mich. App. 507, 519; 811 NW2d 541 (2011), also held that, even if the
Board did not abuse its discretion, its decision must be reversed because it did not prepare an
initial Transitional Accountability Plan (TAP),2 indicating that the Board did not consider all
relevant facts and circumstances as required by Mich Admin Code, R 791.7715(1) and (2)(c)(iii).

                                 II. STANDARD OF REVIEW

        When reviewing a circuit court’s reversal of the Parole Board’s decision to grant parole,
this Court must determine whether the Board abused its discretion. See Haeger, 294 Mich. App.
at 571; Elias, 294 Mich. App. at 538; Killebrew v Dep’t of Corrections, 237 Mich. App. 650, 652;
604 NW2d 696 (1999). The challenging party bears the burden of proving that the Board’s
decision was either a “ ‘clear abuse of discretion’ or was ‘in violation of the Michigan
Constitution, a statute, an administrative rule, or a written agency regulation.’ ” Elias, 294 Mich
App at 538 (citation omitted); see MCR 7.118(H)(3). An abuse of discretion occurs when the
trial court’s decision falls outside the range of reasonable and principled outcomes. People v
Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003). “[A] reviewing court may not substitute
its judgment for that of the Board.” Elias, 294 Mich. App. at 538-539.

                                         III. ANALYSIS

        In conducting a review of a Board decision, several principles are controlling. For one,
“matters of parole lie solely within the broad discretion of the [Board] . . . .” Elias, 294 Mich
App at 521 (quotation marks and citation omitted; second alteration and ellipsis in original).
Even so, the Board is limited in its discretion to grant parole by MCL 791.233(1)(a), which states
that “[a] prisoner must not be given liberty on parole until the board has reasonable assurance,
after consideration of all of the facts and circumstances, including the prisoner’s mental and
social attitude, that the prisoner will not become a menace to society or to the public safety.”
Determinations as to a potential parolee’s mental and social attitude may involve a subjective
analysis that the objective parole guidelines cannot take into account. Elias, 294 Mich. App. at
542-543.

       Importantly, however, under MCL 791.233e(6), when a prisoner is placed at a high
probability of parole on the basis of his or her parole guideline score, the Board must grant parole


2
  “[A] TAP report serves to guide a prisoner on the steps needed to rehabilitate and earn
parole . . . . [I]t identifies areas in which the prisoner needs further development and allows the
prisoner to work toward achieving stated goals.” Elias, 294 Mich. App. at 540.


                                                -2-
“absent substantial and compelling reasons to depart from that decision.” Elias, 294 Mich. App.
at 539. A “substantial and compelling reason” is “ ‘an objective and verifiable reason that
keenly or irresistibly grabs our attention; is of considerable worth in deciding the length of a
sentence; and exists only in exceptional cases.’ ” Id. at 542, quoting Babcock, 469 Mich. at 258.
The Department of Corrections (DOC) assessed Stephens a final guidelines score of 7 points,
indicating a high probability of parole, meaning that the Board needed to find “substantial and
compelling” reasons to depart from the guidelines’ suggested course of action. The circuit court
did not address the issue, and from our review of the record, none is plainly visible.

       Stephens received a psychological evaluation prior to the Board’s decision as required by
Mich Admin Code, R 791.7715(5)(b). The report indicated that Stephens displayed poor insight,
as he repeatedly denied guilt of his crimes, instead claiming that his victims fabricated the
accusations. Stephens’s therapy termination report and risk assessment noted that he would
sometimes make partial admissions of guilt, though they were tempered by minimalizing
remarks or further denials. Both the evaluation and therapy termination report stated that
Stephens refused to take responsibility for his crimes.

        The evaluation also stated, however, that Stephens’s short-term and long-term memories
were impaired and that he suffered from dementia. His affliction was diagnosed and confirmed
by a CT scan in 2013 following a significant fall. Stephens’s symptoms worsened over time
until he was transferred to the Richard A. Handlon Correctional Facility’s Adaptive Skills
Residential Program (ASRP). His symptoms were openly observable during the interview with a
qualified mental health professional (QMHP). The QMHP noted incidents in which Stephens
could not remember how many siblings he had, exhibited disorientation regarding time, and had
difficulties articulating words. Stephens’s condition rendered him unable to live independently,
as his ability to identify complex problems and consider various solutions was severely impaired.
The QMHP further stated that, were Stephens placed in new surroundings, he presented a safety
risk to himself as a result of his episodes of confusion and poor memory. Moreover, it was
unlikely that further incarceration or any program offered by the ASRP would influence his
refusal to accept responsibility for his crimes.

        Stephens was participating in a Supportive Outpatient Treatment therapy program, and he
attended 17 sessions with one excused absence and 10 unexcused absences. During these
sessions, he was a limited participant, often struggling to grasp readings topics and subject matter
of discussions. Stephens voluntarily dropped out of the program in November 2014. However,
the QMHP noted that his deficiencies in participation and performance may have been
attributable to age and declining skills. Indeed, his dementia had progressed to the point where
Stephens “no longer appeared capable of benefitting from the group.” A Correctional Offender
Management Profiling for Alternative Sanctions (COMPAS)3 program was conducted, indicating



3
    This Court, in Elias, 294 Mich. App. at 520-521, explained the function of the COMPAS:
         COMPAS is a comprehensive risk and needs assessment system, which takes into
         account both static information (such as the prisoner's past criminal offenses) and
         dynamic data (such as the prisoner's evolving attitudes and mental condition).


                                                 -3-
that Stephens presented low risk for recidivism and violence. Stephens’s Vermont Assessment
of Sex Offender Risk (VASOR) scores yielded the same result. The QMHP opined that no
evidence was presented sufficient to change the assessed risk level at any point.

        The existence of conflicting information regarding the propriety of parole does not
establish an abuse of discretion so long as the Board makes a reasonable and principled decision
as to what is believable. Elias, 294 Mich. App. at 546. Here, the circuit court largely ignored
Stephens’s cognitive deficiencies, age, and diagnosed dementia, only passingly mentioning
Stephens’s affliction once in its analysis. Instead, the circuit court focused on evidence of
Stephens’s heinous conduct toward his victims, poor empathy and insight, denials of guilt,
minimization of his crimes, self-victimization, and voluntary termination of sex offender therapy.

        The circuit court compared the present facts to cases in which this Court affirmed the
reversal of parole for a prisoner with an extensive history of criminal activity, violent assault,
and substance abuse, and where a bipolar prisoner refused medication and never attended sex
offender therapy despite encouragement to do so. Neither of the unpublished opinions cited by
the circuit court concerned aged prisoners afflicted with dementia. Moreover, Stephens shares
none of the attributes previously described. He had no prior criminal convictions other than the
active crimes, and the record disclosed no history of substance abuse other than “[o]ccasional
alcohol” use. He was also compliant in taking his prescribed medication and participated in sex
offender therapy until his mental affliction had worsened to a point where he could no longer
benefit from the program. Ultimately, the Board determined, after examining all the facts and
circumstances, that Stephens was suited for parole. It was not for the circuit court to substitute
its judgment for that of the Board. See Elias, 294 Mich. App. at 538-539.

        We are also unpersuaded by the prosecution’s argument that the Board violated its
regulatory duties under Mich Admin Code, R 791.7715(1) and (2)(c)(iii) when it failed to
produce a TAP for Stephens at intake. Under Mich Admin Code, R 791.7715(2)(c)(iii), the
parole Board “may consider,” in determining the propriety of parole, a prospective parolee’s
readiness for release as demonstrated by “[d]evelopment of a suitable and realistic parole plan.”
(Emphasis added.) Use of the term “may” in regulations denotes permissive, discretionary
action, as opposed to mandatory action. Walters v Nadell, 481 Mich. 377, 383; 751 NW2d 431
(2008) (noting that “the term ‘may’ is typically permissive”); People v Brown, 249 Mich. App.
382, 386; 642 NW2d 382 (2002) (“The statutory term ‘may’ is permissive, as opposed to the
term ‘shall,’ which carries a mandatory, nondiscretionary connotation.”). Nevertheless, the
prosecution argues that under this Court’s decisions in Haeger, 294 Mich. App. at 576-577, and


       COMPAS is designed to support treatment, programming and case management
       decisions. The various COMPAS reports describe the offender's risk and
       criminogenic needs. The fundamental task is to connect the dots among the
       various factors and develop a more integrated and coherent interpretation of each
       [person’s] support needs. [Quotation marks and citations omitted.]

The COMPAS identifies the criminogenic factors that contribute to risk as used in a TAP. Id. at
520.


                                               -4-
Elias, 294 Mich. App. at 519-520, 540, the DOC and the Board are required to consider a TAP for
each prospective parolee.

      In Elias, we examined the DOC’s recently promulgated policy requiring the preparation
of TAPs for all prisoners:

                In 2005, the DOC began implementing the Michigan Prisoner ReEntry
       Initiative (MPRI) in various stages. The MPRI is a multiagency, multicommunity
       project designed to promote public safety and reduce the likelihood of parolee
       recidivism. The MPRI Model: Policy Statements and Recommendations,
       Michigan Prisoner ReEntry Initiative, January 2006, p. 2. The mission of the
       MPRI “is to significantly reduce crime and enhance public safety by
       implementing a seamless plan of services and supervision developed with each
       offender and delivered through state and local collaboration . . . .” DOC Policy
       Directive 03.02.100, p. 1. One goal of the MPRI is to “improve[] decision
       making at critical decision points,” such as when the Board is considering
       whether to release a prisoner from incarceration on parole. Id. at ¶¶ C, E.2, pp 1–
       2. Under the MPRI, the DOC and the Board are now required to prepare and
       consider additional reports, and in particular the transition accountability plan
       (TAP):

                      The lynchpin of the MPRI Model is the development and
              use of Transition Accountability Plans (TAPs) at four critical
              points in the offender transition process that succinctly describe for
              the offender, staff, and community exactly what is expected for
              offender success. The TAPs, which consist of summaries of the
              offender's Case Management Plan at critical junctures in the
              transition process, are prepared with each prisoner . . . at the point
              of the parole decision . . . . [MPRI Model, p 5.]

              A staff member from the DOC must formulate a TAP with each prisoner,
       mostly to assist the prisoner’s reentry into society, but also to assist the Board in
       rendering its parole decision. [Elias, 294 Mich. App. at 519-520 (emphasis
       added).]

In Haeger, 294 Mich. App. at 577, we further noted that

       [i]n the 2008 appropriations act for the DOC, 2008 PA 245, § 403(8), the
       Legislature made the DOC’s 2009 appropriation contingent on the imposition of a
       TAP requirement, stating that the DOC “shall ensure that each prisoner develops
       a [TAP] at intake in order to successfully reenter the community after release
       from prison. Each prisoner’s [TAP] shall be reviewed at least once each year to
       assure adequate progress.” Although the DOC did not formally require that TAPs
       be prepared with potential parolees until March 2010, it is apparent that these
       reports were already in widespread use by then.




                                                -5-
        Although the circuit court correctly noted that our decisions in Haeger and Elias make it
clear “that a TAP is a very relevant consideration in regard to a prisoner’s parole and that a TAP
should be considered prior to parole being granted,” there is no basis for the additional
conclusion that the Board abused its discretion and failed to comply with the administrative rules
merely because no “initial” TAP was in the record. As noted, under Mich Admin Code, R
791.7715(2)(c)(iii), the Board “may consider” readiness for release as demonstrated by
“[d]evelopment of a suitable and realistic parole plan.” (Emphasis added.) Under the plain
language of the Rule, then, the Board is not required to consider any specific plan, let alone a
TAP. Furthermore, this Court did not hold, in either Haeger or Elias, that the Board’s failure to
consider a TAP—initial or otherwise—before granting parole alone constitutes an abuse of
discretion. Rather, while the Haeger Court did conclude that the Board abused its discretion, in
part, by failing to prepare or consider a TAP, this was only one of several “omissions” in
Haeger’s file that, together, indicated that the Board had “violated its duty to ‘consider[] all
relevant facts and circumstances,’ Mich Admin Code, R 791.7715(1), ‘in determining whether
parole is in the best interests of society and public safety,’ Mich Admin Code, R 791.7715(2).”
Haeger, 294 Mich. App. at 576-581 (alteration in original). In any event, as in Elias, the lower
court record in this case did reference at least one TAP completed on Stephens’s behalf, though
the parties concede that it was not prepared at intake. And in contrast to the circumstances at
issue in Haeger, 294 Mich. App. at 576-581, the Board in this case did not circumvent its
regulatory duty to consider all the evidence and circumstances under a complete record when it
granted Stephens’s application for parole. See Elias, 294 Mich. App. at 540. Rather, the Board
considered all necessary evidence and circumstances of the case with a sufficiently complete
record to determine that reasonable assurances existed that defendant would not be a menace to
society or to the public safety. See id. at 542-543.

        For these reasons, the circuit court erred when it determined that the Board had
committed a reversible abuse of discretion when it granted Stephens parole. Accordingly, we
reverse the order of the circuit court and remand for reinstatement of the Board’s order granting
parole. We do not retain jurisdiction.



                                                            /s/ Christopher M. Murray
                                                            /s/ Deborah A. Servitto
                                                            /s/ Mark T. Boonstra




                                               -6-